 In theMatter Of PHOENIX IRON COMPANYandSTEELWORKERS ORGAN-IZING COMMITTEE, AFFILIATED WITH THE C. I O.Case No R-34419SECOND SUPPLEMENTAL DECISIONANDDIRECTIONJuly 11, 19112On February 17, 1942, the National Labor Relations Board, Belemcalled the Board, issued a Decision and Direction of Election, andon March 13, 1942, a.Supplemental Decision and Second Direction ofElection,2 in the above-entitled proceedingPursuant to the SecondDirection of Election, a iun-off election by secret ballot was conductedon March 25, 1942, under the direction and supeivision of the RegionalDirector for the Fourth Region (Philadelphia. Pennsylvania)OnApril 11, 1942, the Regional Director, acting pursuant to Aiticle III,Section 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, issued and duly served upon the parties his Sup-plemental Election Report, in v. Bich lie i epoited as to the ballotingand the results thei eof :Total on eligibility Psl____________________________________131,3Total ballots cast----------------------------------------1189Total malid votes counted---------------------------------1115Total ballots Challenged-----_-----------------------26Total blank ballots---------------------------------------3Total void ballots----------------------------------------2Votes cast foi Employees Association of Phoentc Tion Com-pany-------------------------------°------------------570Votes castfot S W 0 C ----------------------------------588In view of the fact that the results of the run-off election dependedupon a deteiinlnation of the validity of the challenged ballots, theRegional Director conducted an investigation concerning each of the26 challenged ballots and included in said Supplemental ElectionReport his findings and recommendations With respect thereto.138N L R P. 11202 39 N L R n 77542N L R B, No Si344 PHOENIX IRON, COMPANY1345The Regional Director repotted that 17 ballots had been challengedby Steel Woikeis Organizing Committee,affiliated with the C. I O.heleln called the SW 0 C, and 9 by Phoenix Iron Company, Phoe-nixville,Pennsylvania,herein called the Company.The RegionalDnectoi recommended that the S W 0 C's challenges to the ballotsof Thomas McCracken,James Obelholzer,Fied Shoemaker, M AMoil is,J "I Hickman,C D Butt, John Petiet, and Michael Martin,be overruledNone of the parties has objected to the foregoingiecominendatiouThe challenges to the ballots of these employees,are her eby o-, ei i tiledThe Regional Dir ectoi also recommended thatthe Company's challenges to the ballots of Joseph Harvey, D FHallman,AndrewJ. Taroski,F A Pastva,J F Maiale, Peter Gere-mes, M Chapay, P Kucharik,and John Frankenburg,be overruled.He further i ecommended that the S W 0 C's challenges to the bal-lots of Benjamin A Carey,A J Gausch,Joseph Stiogus, Ross Den-mnger, And i ew Pete, Rowan Keenan,Vaughn Hilberg, James Con-way, and Isaac Detwiler, be sustained -On'April 18,1942, Employees Association of Phoenix lion Company,heienicalled theAssociation,filed with the Regional Director a state-ment entitled, "Reply of Intervenor to the Election Report of Electionheld on Match 25, 1942," which we construe as Objections to the Sup-plemental Election ReportOn April 19, 1942, the Company filedwith the Regional Diiector its"Objections to the Election Report andConduct of the Election"In its objections the-Company allegedinterthat there were 1334 persons on the eligibility list and not1333 as found by the Regional Dii ector; (2) that one ballot which bearsan "X" inatk outside the lai go square designating the Association onthe ballot was a valid vote for the Association and should have beencounted,and not declared void by the Regional Diiectoi;(3) that 3blank votes and 2 void votes should have been included in the totalnumber of votes cast,in determining majority;(4) that JosephStiogus, Ross Demrmger,Andrew Pete, Rowan Keenan, Vaughn Hil-berg, James Conway, and Isaac Detwiler,are crane conductors andwithin the eligible category of working leaders;3(5) that BenjaminA Carey is also a crane conductor,that the S. W 0 C's objection tohis inclusion in the unit was withdrawn at the hearing,and that he iswithin the same eligible category;(6) that A J Gausch is a pit leaderIIn its Diieciion of Election,supra,the noaid provided that those eligible to vote'. erethe followingAll production and maintenance employees,including watchmen, lamtois, charwomen,chemists diattsmeu,obseiseis,melteis,working leideis, and clerical and office employees,except confidential clmieal and office employees of the Compann, emplo3ed at Phoenixville,Pennsl1Nama, duiing the pay-roll period mmiediiteh preceding the date of the Dnectionof Election, including employees who did not work dun-ig such pay-roll period becausethey were ill of on Vacation of in the actiNe military serNice of tiaming of the UnitedStites, or tempoianly laid off,but excluding supeNisomy and confidential clerical andoffice emplomees,policemen, and non-noil.mg leidems,and employees who hame since quitof been discbamged foi cause 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDand not a "Pit Boss" as found by the Regional Director, that he actsas a crane conductor and is within the same eligible category, and thatthe S W. O. C. made no objection to his inclusion in the unit at thehearing and thereby waived any such objection pursuant to the agree-ment had between the parties at the hearing that unless the S. W. 0 C.objected to employees on the Company's pay roll, they would bedeemed included in the unit; (7) that P. Kucharik, a ladle brick man,and John Frankenburg, a sand mill helper, had been discharged; and(8) that the remaining employees, referred to as bricklayer helpers,1. e, Joseph Harvey, D. F. Hallman, Andrew J Taioski, F A. Pastva,J. F Maiale, Peter Geremes, and M. Chapay had been, "permanentlylaid off" and severed from the Company's pay roll.The Associationmade similar objections to the Supplemental Election Report, exceptthat it did not object to the total on the eligibility list.On May 13, 1942, the Regional Director issued his Report on Objec-tions, copies of which were duly served upon the partiesThe RegionalDirector reported therein that there was no merit in the objectionsof the Company and the Association to the rulings of the RegionalDirector as to the total on the eligibility list, as to the 1 void ballot;and as to the exclusion of the 3 blank and 2 void ballots from the totalof valid votes cast.The foregoing rulings ale hereby affirmed.TheRegional Director also,affirmed his previous rulings with respect tothe 26 challenged ballots.-By letter dated May 17, 1942, the Association requested the Boardto provide a formal hearing and to grant oral argument "upon thematter of the Report of the Regional Director on the Run-off Elec--tion."On May 19, 1942, the Company filed a formal petition askingleave to file a brief and to piesent oral ai gument "prior to any furtherorder in respect to the election herein "By order dated May 22,1942, the Board directed that the record be reopened and a furtherhearing held,, limited in scope to the question of whether the 9 em-ployees, heiennabove named, whose right to vote was challenged bythe Company, were entitled to vote under the Board's Decision andDirection of Election.The Board further denied the request of theAssociation and the Company to file a brief and to present oral argu-ment.Pursuant to notice, a hearing was held on June 3, 1942, atPhoenixville, Pennsylvania, before Horace A Ruckel, Trial Exam-iner.The Company, the Association, and the S W. 0 C -appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and aie hereby affirmed.At thehearing the Company filed a written objection to the limitation ofthe scope of the further hearing as provided by the Board's order. PHOENIX IRON COMPANY347Said objection is hereby overruled.On June 18, 1942, the Companyand the S W. 0 C filed briefs which the Board has consideredUpon the foiegoing record, the Supplemental Election Report,the objections, the Report on Objections, and the record previouslymade, the Board, acting pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, hereby makes the following :SUPPLEMENTAL FINDINGS OF FACTIn October 1940, the Company commenced a programof plantexpansion to meet the demands of the defense effort and undertookthe repair and rebuilding of various parts of its plant, particularlythe #2 open health furnace, which had not been in operationfor morethan 10 years.This program necessitated considerable brick workand required an increase in the Company's normal brickcrew from30 to 50 bricklayers and bricklayer helpers.Of the 9 employees chal-lenged-,by the Company, 7 are biicklayer helpers who were hired atabout this time; another, P Kucharik, is a bricklayer, long in theemploy of the Company; and the other, John Frankenburg,is a sandmill helper, employed by the Company since 1935.Bricklayer HelpersThe Company contends (1) that the seven bricklayer helpers were"permanently laid off" and severed from the Company's payroll on-March 17, 1942; and (2) that thereisnoprospect of reemploymentfor any of these men.The Association joins in this contention.TheS W 0 C contends that these employees were "temporarily laid off"and therefore were eligible to vote under the Board's SupplementalDecision and Second Direction of Election.According to the Company, on March 17, 1942,'Malcolm Farmer,executive vice president, ordered a reduction in 'the brick crew andChief Engineer Smith gave, instructions to this -effect to BricklayerForeman BeardThe Company places emphasis upon a writtenmemorandum, introduced into evidence, which purports to indicatethat the employees listed' thereon, including the employees in dispute,were "permanently laid off." 4Paymaster Wells, however, was unable,'This documentaip evidence consists of 2 lists containing the names and numbers of13 employees,9 of whom are involved hereinOne list contains the names of 10 employees,including 6 involved heiem and bears the notation"Laid off 3/17/42 a/cno work,permanently laid off,cross of (sic)listM F 3/18 " It is significant that alongside thename "A J Curtis'(an employee not involved herein)is the notation`left of his ownaccord "The second list contains the names of 3 employees who are involved herein andbears this notation"3/18 addto list ofthosewho leftemploy M F per E C K"[Italics supplied ]Paymaster wells testimony is confusing as to when he and Farmerdiscussed matters conceinmg the group insurance and eligibility of the employees whosenames appear on said listsHe testified first that on March 18, 1942, be discussed with 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDto specify one other instance where the notation "permanently laidoff" was used on pay-roll iecotds or to produce pay-roll data contain-ing such notationThe testimonyis inconflict as to whether these employees w eietold that they were laid off temporarilyBeard, the day bricklayerforeman, and McGee, the night bricklayer foreman, testified that theyinformed all these employees that they "vN eie laid off," without furthercommentEach of these employees testified that he was told that hewas laid off temporarily and would be recalled when work was avail-able.All testified that they>left-articles of work apparel at the plantand did not learn of their alleged "permanent lay-off" until theelection on March 25, when their votes were challengedIt is theCompany's practice to pay off discharged employees immediately,whereas employees "temporarily laid off" are expected to call for thebalance due them on the next regular pay day It is also Companypolicy to take back employees' identification badges when they receivetheir final pay checkIn spite of the fact that these employees, asthe Company claims, wei e seveied fiom the pay ioll on Mal cli l'T theywere neither paid nor were they asked for their identification badgesat that timeWhile the Company contends that these employees wei e pet mauentl yrather than temporarily laid off, we aie not persuaded that the Com-pany had a iegular established practice=of noting a distinction betweenlay-offsNor aie we convinced by the contention of the Companythat there was no prospect of ieemploying any of these employeesAlthough the testimony of the Company's repiesentatives indicatesthat the ienaining brick work can probably be handled, by the normalbrick crew, it does not follow that these employees had no possibility ofbeing recalled to perfoim the same of other woikChief EngineerSmith, when questioned concerning the likelihood of their being re-called to woik, testified, merely, that laid-off employees were i.equnedto apply to the employmentofficeFrom the testimony of these em-ployees, which we credit, and, the other ciiclunstance detailed above.we conclude that the seven bricklayer helpeis, i e, Joseph Haivey,D F Hallman, Andrew J. Taroski, F A Pastva, J. F Maiale, Petet.Geremes, and M. Chapay, were temporarily laid off and that there issufficient expectancy of their reinstatement to entitle then to vote inthe run-off electionAccordingly, we shall direct that their ballotsbe declared valid and counted.Farmer the status of these emplo3ees only in connection uitli the cancelation of thengroup insuranceThereafter he testifwd that it was on Mitch 21 a few days prior tothe election and after iequest by a Roaid iepiesentative foi the Compau} s pa3-1o11 list,that he discussed eligibility with Faimei, who mstlu(ted him to place these employeeson a separate ineligible list and that group instnance wis also discussed on this sameoccasion PHOENIXIRON COMPANYP. Kucharzk349The Company contends that Kucharik was dischaiged, while theS W. 0 C urges that he was temporarily laid off The record estab-lishes that Kucharik has been an employee of the Company since 1905and has worked as a bricklayer since 1921The Company claims thathe is an "erratic worker" and that his work attendance record has beenconsistently bad for the past 4 yeais.The Company also urges thatsince it_ was ieducing the brick clew, it requned workers who weiesteady and that Kucharik did not have this qualificationKucharik testified that Foieman McGee told him that he was laidoff and that he would be iecalled as soon as the Company needed brick-layeis.He also left his tools at the plant and did not receive his paycheck until the next regular pay day, about a week after his allegeddischaigeCompany witnesses asseited that Kucharik had been dis-charged 5Nevertheless, he did not ieceive his pay at the time of suchdischaige in accordance with the Company's piactice to pay off dis-chai ged employees immediately.We view with skepticism the contention of the Company that Ku-charik was discharged, particulaily because the situation as to hisiriegularity in work attendance has obtained for a considerable periodof time, without appalent complaint. For the reasons discussed above,we conclude that Kuchalik was temporarily laid off and that he had asufficiently continuing interest in the deteiniination of representativesto entitle him to voteUnder the cncumstances, we find-that P Ku-harik was eligible to vote in the run-off election and we shall directthat his ballot be declared valid and counted.John FrannkemburgFiankenburg was employed by the Company in 1935 and woiked foralmost 5 years on a cinder gang.He was injuied in, the course of hisemployment and thereafter was given work sweeping behind the fur-naces.For about a year lie has worked as one of three helpers in ,tilesand mill. ' Other than the general contention of the SW 0 C thatall nine' employees challenged by the Company were temporarily laidoff, no mention of Frankenburg is made in its biief and no argument isadvanced in support of its contention in his caseThe Company's con-tention, as we construe it, is that Fiankenburg was discharged due.tothe discontinuance by the Company of its pioduction of metal casebrick and the curtailment of the expansion programThe Company5Chief Engineer Smith insisted that Kucharik was discharged for causePaymasterwells asserted that I{uchaiik was discharged but not fot cause in the sense of anusdemeanoi 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDformerly made its own metal case brick out of boiler tubes, cut to sizeand packed with magnesite which was ground up and mixed in thesand mill.Prior to the expansion program, the Company began topurchase metal case brick and it was found that the work in the sandmill could be carried on by two men.However, Frankenburg waskept on because the sand mill was also utilized for grinding brickdust for the extra brick work needed in the expansion program.Whenthe brick work was curtailed, Frankenburg was no longer needed inthe sand mill and since he had less departmental senioiity than theother two sand mill helpers, he was laid off.The testimony is uncontradicted that Frankenburg was not told, aswere the other employees above discussed, that he would be recalled.He himself admitted that he was informed only that he was laid offand that there was no work for him. He did not testify, asdid the other employees, that he learned for the first tune that he wasdischarged at the time of the election.Nor does the record disclosewhen he received his final pay or when he turned in his identificationbadge.Finally, Frankenburg testified that he applied for unem-ployment compensation 1 week after the termination of his employ-ment and has received weekly payments regularly since the second orthird week after "I lost my job."Upon this state of the record, we-are of the opinion that Frankenburg was ineligible to vote in therun-off election and we direct that his vote be declared invalid and notcounted.As indicated above, of the 17 ballots challenged by the S. W 0. C8 have been declared valid upon the recommendation of the RegionalDirector to which no objections have been filed by any of the parties.With respect to the 9 S W. 0 C challenges which the Regional Direc-tor recommended be sustained, it appears that the employees in ques-tion are listed on the Company's pay roll as crane conductors, or ifotherwise listed, serve in such capacityThese employees engage inactual manual operations, ai e paid on an hourly basis, and according tothe record previously made, have no authority to hire or discharge,or to recommend hire or discharge.They are employed in,more or lessthe same capacity as several other crane conductors who were permittedto vote without challenge by the S. W. 0. C 6 Their duties are nomore supervisory in nature than those of other working leaders whowere included in the unit and who, it would appear, were also permitted9 The Company claimed in its objections that there were i3 crane conductors who votedunchallenged by the SW 0 C Reference to the Company's pay roll indicates that- Tor 8 of this number are listed as"stock yard leaders," "stock yard loaders," or otherclassifications PHOENIX IRON COMPANY351to vote unchallenged 7Their work, for the most part,-is similar tothat of Benjamin A. Carey, whose vote was challenged, and to that ofMillard D. Taylor, whose vote was not challenged, both of whom areemployed as crane conductors.At the original hearing the S. W O. C.agreed that both of these employees were working leaders within theeligible category and specifically withdrew its objection to their in-clusion in the appropriate unitFurthermore, at the same hearing theparties stipulated that employees on the Company's pay roll wouldbe deemed included in the unit, unless the S W 0 C made objection todesignated employees.The procedure adopted by the parties, through-out the entire hearing, in the presentation' of evidence with respect tothe inclusion or exclusion of employees was based upon this unequivocalagreement and the S W 0 C withdrew or waived objection to variousemployees, including the 9 employees now challenged by it.We are ofthe opinion that the S. W. 0 C. has assumed inconsistent positionswith respect to these challenged employees and that its present positionis tantamount to a repudiation of its stipulation at the hearing.Underthe circumstances, we conclude that Benjamin A Carey, A. J Gausch,Joseph Strogus, Ross Demmnger, Andrew Pete, Rowan Keenan,Vaughn Hilberg, James Conway, and Isaac Detwiler were eligible tovote in the run-off election.Accordingly, we shall direct that theirvotes be declared valid and-counted.Since the results of the election may be affected by the counting ofthe 25 challenged ballots herein declared valid, we shall direct that theybe counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,49 Stat 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series2, as amended,it is hereby-DIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Phoenix-Iron Company, Phoenixville, Pennsylvania, the RegionalDirector for the Fourth Region (Philadelphia, Pennsylvania) shall,pursuant to said Rules and Regulations, and subject to Article III,Section 9, thereof, within 10 days from the date of this Direction, openand count the ballots of Thomas McCracken, James Oberholzer, Fred4Melters,for example,direct the work of as many as 40 men ; other types of working-leaders on the Company's pay roll are rivet, punch,bolt, and angle shear leaders,all- ofwhom were included in the unit without objection and were apparently permitted to votewithout challenge by the S W 0 C- 352DECISIONSOF NATIONALLABOR RELATIONS BOARDIShoemaker, M A. Moms, J W. Hickman, C D Butt, John Petiet,Michael Martin, Joseph Harvey, D F Hallman, Andi.ew J Taroski.F. A.-Pastva, J. F Maiale, Peter Geiemes, Al Chapay, P Kuchaiik,Benjamin A. Carey, A. J GauAi, Joseph Stiogus, Ross Denninger,Andrew Pete, Rowan Keenan, Vaughn Hilbeig, James Conway, andIsaac Detwiler; and shall theieaftei piepaie and cause to be seivedupon the paities a Second Supplemental Election Repoit embodyinghis findings tbetein and his reconunenilatunis as to the results of theballoting.AIRGERARD D. RriLLY took no part in the consideration of theabove Second Supplemental Decision and Dnection.